—In a proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of the Family Court, Rings County (Lim, J.), dated July 13, 2007, as denied his motion to vacate an order of protection of the same court dated April 20, 2007, directing him, inter alia, to stay away from the mother and subject child for a period of one year.
Ordered that the appeal from the order is dismissed as academic, without costs or disbursements.
The only issue raised by the appellant concerns the denial of his motion to vacate the order of protection, which expired by its own terms on April 23, 2008. Under the facts of this case, the issuance of the order of protection did not constitute a permanent and significant stigma which might indirectly affect the appellant’s status in potential future proceedings (see Matter of Aaron H., 33 AD3d 1000 [2006]; Matter of Melikishvili v Grigolava, 20 AD3d 569, 570 [2005]; Matter of Virginia P., 8 AD3d 389, 390 [2004]). Accordingly, the appeal has been rendered academic. Mastro, J.P, Ritter, Carni and Eng, JJ., concur.